Citation Nr: 0422843	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an anxiety disorder, 
with panic attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.

The Board is aware that the veteran's claim had previously 
been denied as "not well grounded" under the old provisions 
of 38 U.S.C.A. § 5107 (West 1991) in an August 1999 rating 
decision.  This rating decision, however, was dated after the 
issuance of Morton v. West, 12 Vet. App. 477 (1999), in which 
the United States Court of Appeals for Veterans Claims held 
that VA could not assist the veteran in developing a claim 
that was found to be "not well grounded," but before the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
under which the "duty to assist" was reinstated for all de 
novo service connection claims.  Accordingly, the RO 
addressed this case on a de novo basis, and the Board will do 
likewise.

Also, in August 2001, the Board remanded the issues of 
entitlement to higher evaluations for low back and left wrist 
disorders and entitlement to service connection for 
gastrointestinal and genitourinary disorders back to the RO.  
Following the issuance of a rating decision and a 
Supplemental Statement of the Case in March 2002, however, 
the veteran withdrew this matter from appellate status in a 
May 2002 submission.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.




REMAND

In January 1999, the veteran notified the RO that he had been 
receiving psychiatric treatment from Synthia Johnson, M.D., 
of Washington Psychotherapy Services since July 1997.  He 
again notified the RO of such treatment in June 2003, but the 
RO has not made efforts to obtain records of such treatment 
to date.  Moreover, in April 2004, the veteran submitted only 
the first page of an October 1998 report from Washington 
Psychotherapy Services.  In view of 38 U.S.C.A. § 5103A(b) 
(West 2002), VA must make efforts to obtain compete records 
of such psychiatric treatment prior to Board action on this 
case.

Accordingly, this case is REMANDED for the following action:

1.  After a signed release form is 
obtained from the veteran, Synthia 
Johnson, M.D., of Washington 
Psychotherapy Services should be 
contacted and requested to provide 
records of all psychiatric treatment of 
the veteran.  All obtained records should 
be added to the claims file.  If efforts 
to obtain such treatment records have 
negative results, documentation to that 
effect must be added to the claims file.

2.  Then, the issue of entitlement to 
service connection for an anxiety 
disorder, with panic attacks, should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afforded a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


